    UNITED STATES DISTRICT COURT
    NORTHERN DISTRICT OF NEW YORK

    VICENTE CRUZ, Individually and on
    Behalf of All Others Similarly Situated,

                                       Plaintiff,

                  -against-                                 1:17-CV-0815
                                                                 (DJS)

    SAL-MARK RESTAURANT CORP., d/b/a/
D




    MARINER’S HARBOR RESTAURANT,
    MATTEO-BELLA, LLC d/b/a/ FRANK
    GUIDO’S LITTLE ITALY, FRANK GUIDO,
    SALVATORE GUIDO III, and MARK GUIDO,
    Jointly and Severally,

                                       Defendants.
J




    APPEARANCES:                                     OF COUNSEL:

    PELTON GRAHAM LLC                                TAYLOR B. GRAHAM, ESQ.
    Class Counsel                                    BRENT E. PELTON, ESQ.
    111 Broadway, Suite 1503
    New York, New York 10006

    LAW OFFICE OF BENJAMIN W. HILL, PLLC             BENJAMIN W. HILL, ESQ.
S




    Counsel for Defendants
    50 State Street
    Second Floor
    Albany, New York 12207

    DANIEL J. STEWART
    United States Magistrate Judge
       ORDER GRANTING PLAINTIFF’S MOTION FOR FINAL APPROVAL OF
        CLASS SETTLEMENT, APPROVAL OF CLASS COUNSEL’S FEES AND
                 COSTS AND APPROVAL OF SERVICE AWARD

           1. The above-captioned matter came before the Court on Plaintiff’s Motion for Final

    Approval of Class Settlement and Approval of Class Counsel’s Fees and Costs. Dkt. Nos.

    55-57. A fairness hearing was held by the Court on January 24, 2018, wherein counsel for

    the parties presented their arguments in support of approval of the final settlement. No
D




    objections were raised by any class member. For the reasons that follow, the Court grants

    Plaintiff’s Motion.

                      I. BACKGROUND AND PROCEDURAL HISTORY

           2. The parties’ proposed settlement resolves all claims in the currently pending action

    entitled Vicente Cruz v. Sal-Mark Restaurant Corp., et al., 17 Civ. 815 (DJS) (N.D.N.Y.).
J




           3. The Named Plaintiff in this action alleges, among other wage and hour issues, that

    Sal-Mark Restaurant Corp. d/b/a Mariner’s Harbor Restaurant (“Mariner’s Harbor”), Matteo-

    Bella, LLC d/b/a Frank Guido’s Little Italy (“Little Italy”), Frank Guido, Salvatore Guido

    III, and Mark Guido (collectively, the “Defendants”) failed to pay non-management

    employees minimum wage and overtime premiums in violation of the Fair Labor Standards
S




    Act, 29 U.S.C. §§ 201 et seq. (“FLSA”) and New York Labor Law (“NYLL”), §§ 650 et seq.

    Plaintiff further alleges that Defendants failed to pay spread-of-hours premiums for days in

    which employees worked over ten (10) hours in a day and failed to provide wage notices and

    wage statements, in violation of the NYLL.

           4. On July 24, 2017, Vicente Cruz commenced this action as a putative class action

                                                 -2-
    under Fed. R. Civ. P. 23 and as a collective action under the FLSA.1

             5. Defendants filed their Answer on August 23, 2017, disputing the material

    allegations and denying any liability in the proposed class and collective actions. See Dkt.

    No. 10.

             6. Following an initial pretrial conference held October 23, 2017, this Court referred

    this Action on October 25, 2017 to the Mandatory Mediation Program for the Northern
D




    District of New York, with a February 28, 2018 deadline to complete mediation. Dkt. No.

    15.

             7. On December 15, 2017, the parties filed a consented-to Motion for Conditional

    Certification of an FLSA Collective Action with proposed notice documents. Dkt. No. 22.

             8. On December 18, 2017, the Court approved the parties’ stipulated motion and
J




    notice materials. Dkt. No. 23. The notice materials were mailed to a collective of “all

    current and former non-exempt, full-time employees (working 30 or more hours per week)

    who worked at Mariner’s Harbor Restaurant and/or Frank Guido’s Little Italy at any time

    between July 24, 2014 through the present.” Dkt. No. 22.

             9. Eleven (11) individuals exercised their right to join the action by filing their
S




    consent to become party plaintiff forms with the Court. See Dkt. Nos. 25-27, 30, & 32-38.

             10. On July 24, 2018, the parties held a mediation session before Michael J. Murphy,

    Esq. of Capital District ADR, where they were able to reach a settlement in principle. Dkt.


              1
                The Named Plaintiff, opt-in Plaintiffs and the Settlement Class are hereinafter referred to collectively as the
    “Plaintiffs.”

                                                               -3-
    No. 43.

                   II. OVERVIEW OF INVESTIGATION AND DISCOVERY

           11. Plaintiff’s counsel asserts that his firm has conducted substantial investigation and

    prosecution of the claims in the lawsuit, including, but not limited to, negotiating a § 216(b)

    FLSA collective with Defendants and mailing opt-in notices to collective action members,

    interviewing the Named Plaintiff and other Class Members, reviewing documents produced
D




    by the Named Plaintiff as well as documents produced by Defendants, analyzing such data

    to create a class-wide damages analysis, conducting legal research into the facts and merits

    of this action, and preparing for and engaging in significant settlement negotiations. Dkt. No.

    57, Declaration of Brent E. Pelton, Esq. (“Pelton Decl.”) at ¶¶ 21-24.

                              III. SETTLEMENT NEGOTIATIONS
J




           12. Since the Defendants filed their Answer in the Litigation, the parties have engaged

    in informal and formal settlement negotiations. The parties had numerous discussions by

    telephone and by e-mail regarding the damages and factual and legal issues in the case

    throughout the Action. Pelton Decl. at ¶ 22.

           13. This Action was referred to Mandatory Mediation on October 25, 2017. After
S




    extensions of the parties’ initial deadline to complete the mediation, mediation was held July

    24, 2018 before Michael J. Murphy, Esq. of Capital District ADR. At that time, the parties

    reached a settlement in principle. Dkt. No. 43 (“Settlement Agreement”).

           14. Ultimately, the parties finalized their settlement, including all outstanding issues,

    which were memorialized in a formal Settlement Agreement and Release.

                                                  -4-
           15. The negotiations were conducted at an arm’s-length basis.

           16. The parties agreed to settle this case for a total Settlement Amount of $265,000.00.

    After deduction of attorneys’ fees and costs and a service award for the Named Plaintiff, the

    remaining funds will be allocated among Participating Class Members. Ex. B to Pelton Decl.

    at ¶ 1.20.

           17. All current and former restaurant employees who worked at Mariner’s Harbor
D




    and/or Frank Guido’s Little Italy at any point from July 24, 2011 to the date that the Court

    issued Preliminary Approval of the settlement, October 10, 2018 who have not opted out of

    the Action (the “Class” or “Class Members”) are eligible to participate in the Settlement. Id.

    at ¶ 1.5.

           18. All Class Members who do not opt-out of the settlement and who submit a valid
J




    Claim Form during the Claim Period will be eligible to participate in and receive a payment

    from the settlement (“Participating Class Members”). Id. at ¶ 1.25. Settlement checks will

    be mailed by Defendants within fifteen (15) days after Defendants’ funding of the settlement

    account with the full Settlement Amount. Id. at ¶ 3.2(B).

           19. The Net Settlement Fund will be allocated among Participating Class Members
S




    based upon each individual Class Member’s dates of employment, position(s) held, and

    part-time or full-time status, as reflected in Defendants’ records. Id. at ¶ 3.3(A)(3).

           20. The amounts paid to Class Members will be allocated fifty percent (50%) as W-2

    wage payments and fifty percent (50%) as non-wage liquidated damages and interest, such

    that all W-2 payments shall be subject to payroll and withholdings taxes. Id. at ¶ 3.6(A).

                                                 -5-
           21. The Settlement Fund will be funded by Defendants within seven (7) days after

    the Final Effective Date of the settlement. Id. at ¶ 3.2(A)).

      IV. PRELIMINARY APPROVAL OF SETTLEMENT AND DISSEMINATION OF
                               THE NOTICE

           22. On October 10, 2018, the Court preliminarily approved the parties’ proposed class

    settlement and authorized the issuance of Notice to Class Members, approving the Notice of

    Proposed Settlement of Class Action Lawsuit and Fairness Hearing (“Notice”). See Dkt. No.
D




    50.

           23. Pursuant to the Court’s Order, Defendants provided Class Counsel with a list of

    Class Members, which included the Class Members’ names and last known mailing address.

    Pelton Decl. at ¶ 4; see also Declaration of Adriana Sandoval (“Sandoval Decl.”), annexed

    to Pelton Decl. as Ex. A, ¶ 5. The final list agreed upon by the parties contained three
J




    hundred and twenty-three (323) Class Member names and addresses.

           24. Class Counsel mailed the Notice package, containing the Notice and Claim Form,

    to the three hundred and twenty-three (323) addresses provided for the Class Members via

    First Class Mail. Pelton Decl. at ¶ 5; Sandoval Decl. at ¶ 6.
S




           25. If a Class Member’s Notice was returned by the USPS as undeliverable without

    a forwarding address, Class Counsel performed a public records search on the Lexis database

    utilizing the individual’s name and last known address. Pelton Decl. at ¶ 6; Sandoval Decl.

    at ¶ 7. For any updated addresses received, Class Counsel updated the Class Member list

    and, where an additional address was located, re-mailed the Notice packages. Id.


                                                 -6-
           26. The Notices advised Class Members of applicable deadlines and other events,

    including the Final Approval Hearing, and how Class Members could obtain additional

    information regarding the case and settlement, as well as how to opt-out of or object to the

    settlement. Pelton Decl. at ¶ 10; Sandoval Decl. Ex. A (Mailed Notice).

           27. As of January 10, 2019, Class Counsel received two (2) requests for exclusions

    (opt-outs) and zero (0) objections to the settlement. Pelton Decl. at ¶ 13; Sandoval Decl. at
D




    ¶¶ 10-11.

                      V. CONTRIBUTIONS OF THE NAMED PLAINTIFF

           28. The Named Plaintiff, Vicente Cruz, is said to have been integral in initiating this

    class action and made significant contributions to the prosecution of the litigation. See Pelton

    Decl. at ¶¶ 16-20. The Named Plaintiff served the class by providing detailed factual
J




    information regarding his job duties and hours worked and the job duties and hours worked

    of the Class Members, assisting with the preparation of the complaint, producing documents

    in support of his claims, relaying information to Class Members during the pendency of this

    case, participating in the mediation and subsequent settlement negotiations, and assuming the

    burden associated with assisting with litigation. Id.
S




           29. The Named Plaintiff also assumed the risks of litigation as well as other

    professional risks and burdens. Id.

           30. Without the effort of the Named Plaintiff, this case on behalf of the Class would

    not have been brought, and this settlement would not have been achieved. Therefore, the

    Named Plaintiff is entitled to a service award of the type commonly awarded in complex

                                                  -7-
    wage and hour litigation.

                      VI. FINAL APPROVAL OF CLASS SETTLEMENT

           31. The Court held a fairness hearing on January 24, 2019 in Syracuse, New York.

    No objections to the settlement were raised during the course of the hearing.

           32. Having considered the Motion for Final Approval, the supporting declarations,

    the arguments presented at the fairness hearing, and the complete record in this matter, for
D




    good cause shown, the Court (i) grants final approval of the settlement memorialized in the

    Settlement Agreement, attached to the Pelton Decl. as Exhibit B; (ii) certifies under Fed. R.

    Civ. P. 23 the settlement class defined as “All current and former restaurant employees who

    worked at Mariner’s Harbor and/or Frank Guido’s Little Italy at any point from July 24, 2011

    through October 10, 2018,” which class the Court previously provisionally certified; (iii)
J




    approves the service payment to the Named Plaintiff in the amount of $5,000; (iv) approves

    an award of attorneys’ fees in the amount of $87,637.99 (one-third of the Settlement Amount

    after subtracting the actual litigation costs); and (v) approves payment to Class Counsel for

    reimbursement of their actual litigation costs in the amount of $2,086.04.

           34. Under Fed. R. Civ. P. 23(e), to grant final approval of a Settlement, the Court
S




    must determine whether the Proposed Settlement is “fair, reasonable and adequate.” Elliot

    v. Leatherstocking Corp., 2012 WL 6024572, at *7 (N.D.N.Y. Dec. 4, 2012). “Fairness is

    determined upon review of both the terms of the settlement agreement and the negotiating

    process that led to such agreement.” Frank v. Eastman Kodak Co., 228 F.R.D.174, 184

    (W.D.N.Y. 2005). Courts examine procedural and substantive fairness in light of the “strong

                                                 -8-
    judicial policy favoring settlements” of class action suits. Wal-Mart Stores, Inc. v. Visa

    U.S.A. Inc., 396 F.3d 96, 116 (2d Cir. 2005) (quotation marks and citation omitted). “A

    presumption of fairness, adequacy, and reasonableness may attach to a class settlement

    reached in arm’s length negotiations between experienced, capable counsel after meaningful

    discovery.” Id. (internal quotation marks omitted).

           35. If the settlement was achieved through experienced counsels’ arm’s-length
D




    negotiations, “[a]bsent fraud or collusion, [courts] should be hesitant to substitute [their]

    judgment for that of the parties who negotiated the settlement.” Hanifin v. Accurate

    Inventory & Calculating Serv., Inc., 2014 WL 4352060, at *4 (N.D.N.Y. Aug. 20, 2014);

    Massiah v. MetroPlus Health Plan, Inc., 2012 WL 5874655, at *2 (E.D.N.Y. Nov. 20, 2012).

    “In evaluating the settlement, the Court should keep in mind the unique ability of class and
J




    defense counsel to assess the potential risks and rewards of litigation[.]” Massiah v.

    MetroPlus Health Plan, Inc., 2012 WL 5874655, at *2 (quotation marks and citation

    omitted). “The Court gives weight to the parties’ judgment that the settlement is fair and

    reasonable.” Id. (citations omitted).

                                  A. PROCEDURAL FAIRNESS
S




           36. It is clear from the history of the case that the parties reached this settlement only

    after engaging in thorough investigation and discovery which allowed each side to assess the

    potential risks of continued litigation, and robust settlement discussions, including several

    discussions via telephone, email and in-person. The settlement was reached as a result of

    arm’s length negotiations between experienced, capable counsel after meaningful exchange

                                                  -9-
    of information and discovery, and with the critical assistance of Mediator Michael Murphy.

                                  B. SUBSTANTIVE FAIRNESS

           37. In evaluating a class action settlement, courts in the Second Circuit generally

    consider the nine factors set forth in City of Detroit v. Grinnell Corp., 495 F.2d 448, 463 (2d

    Cir. 1974). The Grinnell factors are:

           (1) the complexity, expense and likely duration of the litigation; (2) the
           reaction of the class to the settlement; (3) the stage of the proceedings and the
D




           amount of discovery completed; (4) the risks of establishing liability; (5) the
           risks of establishing damages; (6) the risks of maintaining the class action
           through the trial; (7) the ability of the defendant to withstand a greater
           judgment; (8) the range of reasonableness of the settlement fund in light of the
           best possible recovery; [and] (9) the range of reasonableness of the settlement
           fund to a possible recovery in light of all the attendant risks of litigation.

    City of Detroit v. Grinnell Corp., 495 F.2d at 463 (internal citations omitted). Because “the

    standard for approval of an FLSA settlement is lower than for a Rule 23 settlement,” Massiah
J




    v. MetroPlus Health Plan, Inc., 2012 WL 5874655, at *5, satisfaction of the Grinnell factor

    analysis will, necessarily, satisfy the standards of approval of the FLSA settlement. All of

    the Grinnell factors weigh in favor of granting final approval of the Settlement Agreement.

           38. Litigation through trial would be complex, expensive, and long. Therefore, the
S




    first Grinnell factor weighs in favor of final approval.

           39. The response to the settlement has been positive. There have been two (2)

    requests for exclusion and zero (0) objections to the Settlement. Pelton Decl. at ¶ 13;

    Sandoval Decl. ¶¶ at 10-11. “The fact that the vast majority of class members neither

    objected nor opted out is a strong indication” of fairness. Wright v. Stern, 553 F. Supp. 2d


                                                 -10-
    337, 344-45 (S.D.N.Y. 2008) (approving settlement where 13 out of 3,500 class members

    objected and 3 opted out); see also Willix v. Healthfirst Inc., 2011 WL 754862, at *5

    (E.D.N.Y. Feb. 18, 2011) (approving settlement where 7 of 2,025 class member submitted

    timely objections and 2 requested exclusion). Thus, this factor weighs strongly in favor of

    approval.

           40. The parties have completed enough discovery to recommend settlement. The
D




    proper question is “whether counsel had an adequate appreciation of the merits of the case

    before negotiating.” In re Warfarin Sodium Antitrust Litig., 391 F.3d 516, 537 (3d Cir.

    2004). “[T]he pretrial negotiations and discovery must be sufficiently adversarial that they

    are not designed to justify a settlement . . . [but] an aggressive effort to ferret out facts helpful

    to the prosecution of the suit.” In re Austrian & German Bank Holocaust Litig., 80 F. Supp.
J




    2d 164, 176 (S.D.N.Y.2000), aff’d sub. nom. D’Amato v. Deutsche Bank, 236 F.3d 78 (2d

    Cir. 2001) (internal quotation marks omitted). The parties’ discovery here meets this

    standard.    Class Counsel has interviewed several current and former employees of

    Defendants including the Named Plaintiff, Opt-in Plaintiffs and Class Members to gather

    information relevant to the claims in the litigation; obtained, reviewed, and analyzed
S




    documents provided by the Named Plaintiff and Defendants; negotiated a § 216(b) FLSA

    collective with Defendants and mailed opt-in notices to members of the collective action;

    provided 26(a) disclosures; fielded questions from Class Members; performed extensive legal

    research; and compiled and negotiated a damages analysis and discussed the same on the

    telephone and in person, including at a mediation. Pelton Decl. at ¶ 21.

                                                    -11-
           41. The risk of establishing liability and damages further weighs in favor of final

    approval. A trial on the merits would involve risks because Plaintiff and the Class Members

    would have to prove that they were not receiving the legally-required minimum wage,

    overtime and spread-of-hours pay, which would require proving that Defendants’ time

    records are inaccurate. Furthermore, Plaintiffs would have to prove that their unpaid

    minimum wage, unpaid overtime and unpaid spread-of-hours and failure to provide wage
D




    notice and wage statement claims are appropriate for class certification under Rule 23, which

    Defendants would strongly oppose. “Litigation inherently involves risks.” Massiah v.

    MetroPlus Health Plan, Inc., 2012 WL 5874655, at *4 (quotation marks and citation

    omitted). The settlement alleviates this uncertainty. Id. at *5.

           42. The risk of maintaining the class status through trial is also present. Although
J




    Plaintiff has not yet moved for Rule 23 class certification, any such motions would be highly

    contested. Specifically, Defendants would argue that there are individualized questions as

    to the job duties, hours worked, and payment structure for the Named Plaintiff and the Class

    Members that make certification and ultimately trial on a class-wide basis impractical.

    Settlement eliminates the risk, expense, and delay inherent in this process. Elliot v.
S




    Leatherstocking Corp., 2012 WL 6024572, at *4 (discussing the burdens and risks of

    maintaining class status through trial).

           43. Defendants’ ability to pay was a substantial factor in the parties’ decision to settle

    this matter. In addition, even if Defendants can withstand a greater judgment than the

    amount of the settlement, a “defendant’s ability to withstand a greater judgment, standing

                                                  -12-
    alone, does not suggest that the settlement is unfair.” Frank v. Eastman Kodak Co., 228

    F.R.D. at 186 (quoting In re Austrian, 80 F. Supp. 2d at 178 n.9). This factor does not hinder

    granting final approval.

           44. The substantial amount of the settlement weighs strongly in favor of final

    approval. “The determination whether a settlement is reasonable does not involve the use

    of a ‘mathematical equation yielding a particularized sum.’” Frank v. Eastman Kodak Co.,
D




    228 F.R.D. at 186 (W.D.N.Y. 2005) (quoting In re Austrian, 80 F. Supp. 2d at 178).

    “Instead, ‘there is a range of reasonableness with respect to a settlement—a range which

    recognizes the uncertainties of law and fact in any particular case and the concomitant risks

    and costs necessarily inherent in taking any litigation to completion.”’ Id. (quoting Newman

    v. Stein, 464 F.2d 689, 693 (2d Cir. 1972)). “Moreover, when settlement assures immediate
J




    payment of substantial amounts to class members, even if it means sacrificing speculative

    payment of a hypothetically larger amount years down the road, settlement is reasonable

    under this factor.” Johnson v. Brennan, 2011 WL 4357376, at *12 (S.D.N.Y. Sept. 16,

    2011). Therefore, the eighth and ninth Grinnell factors favor final approval.

                VII. CERTIFICATION OF THE FINAL SETTLEMENT CLASS
S




           45. In the Court’s Order Granting Preliminary Approval of the Class Settlement, the

    Court concluded that the Settlement Class satisfied the requirements of numerosity,

    commonality, typicality, adequacy, ascertainability and maintainability under Rule 23(a) and

    (b)(3), and preliminarily granted conditional certification of the Settlement Class, consisting

    of “All current and former restaurant employees who worked at Mariner’s Harbor and/or

                                                 -13-
    Frank Guido’s Little Italy at any point from July 24, 2011 through the Date of the Court’s

    Order granting Preliminary Approval of the Settlement,” which was October 10, 2018. Dkt.

    No. 50 § III.

             46. As of the date of this Order, no facts have been presented to me to indicate that

    the preliminary determination was incorrect or erroneous. Thus, for the reasons set forth in

    the Preliminary Approval Order, the Court hereby grants final certification of the Settlement
D




    Class.

                         VIII. APPROVAL OF THE FLSA SETTLEMENT

             47. The Court hereby approves the FLSA settlement.

             48. Because “the standard for approval of an FLSA settlement is lower than for a

    Rule 23 settlement,” Massiah v. MetroPlus Health Plan, Inc., 2012 WL 5874655, at *5,
J




    satisfaction of the Grinnell factor analysis will, necessarily, satisfy the standards of approval

    of the FLSA settlement.

             49. Courts approve FLSA settlements when they are reached as a result of contested

    litigation to resolve bona fide disputes. See, e.g., Willix v. Healthfirst Inc., 2011 WL 754862,

    at *5. “Typically, courts regard the adversarial nature of a litigated FLSA case to be an
S




    adequate indicator of the fairness of the settlement.” Massiah v. MetroPlus Health Plan, Inc.,

    2012 WL 5874655, at *5. “If the proposed settlement reflects a reasonable compromise over

    contested issues, the Court should approve the settlement.” Id.

             50. The Court finds that the FLSA settlement was the result of contested litigation

    and arm’s-length negotiation, and that the settlement terms are fair and appropriate.

                                                  -14-
                               IX. DISSEMINATION OF NOTICE

           51. Pursuant to the Preliminary Approval Order, Notice was sent by first-class mail

    to each identified Class Member at his or her last known address. Pelton Decl. at ¶ 5;

    Sandoval Decl. at ¶ 6. The Court finds that the mailed Notice fairly and adequately advised

    Class Members of the terms of the settlement, as well as the right of Class Members to opt

    out of the class, to object to the settlement, and to appear at the fairness hearing conducted
D




    January 24, 2019.

           52.    Class Members were provided the best notice practicable under the

    circumstances. The Court further finds that the Notice and distribution of such Notice

    comported with all constitutional requirements, including those of due process.

         X. AWARD OF FEES AND COSTS TO CLASS COUNSEL AND SERVICE
                        AWARDS TO NAMED PLAINTIFF
J




           53.   As represented by their time sheets, Class Counsel did substantial work

    identifying, investigating, prosecuting, and settling the Named Plaintiff’s and the Class

    Members’ claims.

           54. Class Counsel has substantial experience prosecuting and settling employment
S




    class actions, including wage and hour class actions, and are well-versed in wage-and-hour

    law and in class action law.

           55. The work that Class Counsel has performed in litigating and settling this case

    demonstrates their commitment to the Class and to representing the Class’ interests.

           56. The Court hereby awards Class Counsel $87,637.99 (one-third of the Settlement


                                                -15-
    Amount after subtracting the actual litigation costs) for attorneys’ fees.

           57. The Court finds that the amount of fees requested is fair and reasonable using the

    “percentage-of-recovery” method. See McDaniel v. Cty. Of Schenectady, 595 F.3d 411, 417

    (2d Cir. 2010).

           58. Class Counsel’s request for one-third (33.33%) of the settlement amount is

    reasonable and “consistent with the norms of class litigation in this circuit.” Willix v.
D




    Healthfirst Inc., 2011 WL 754862, at *6 (awarding one-third of $7.675 million settlement

    fund in FLSA and NYLL wage and hour action). See, e.g., Marroquin Alas v. Champlain

    Valley Specialty of New York, Inc., 2016 WL 3406111, at *7 (N.D.N.Y. June 17, 2016)

    (approving attorneys’ fee award of $90,000 plus costs, which request represented 31.8% of

    the gross settlement fund).
J




           59. Class Counsel risked time and effort and advanced costs and expenses. A

    percentage-of-recovery fee award of one-third (33.33%) of the Settlement Amount is

    consistent with the Second Circuit’s decision in Arbor Hill Concerned Citizens

    Neighborhood Ass’n v. Cty. of Albany, 493 F.3d 110, 111-12 (2d Cir. 2007), amended on

    other grounds by 522 F.3d 182 (2d Cir. 2008), where the Court held that a “presumptively
S




    reasonable fee” takes into account what a “reasonable, paying client” would pay. While

    Arbor Hill is not controlling here because it does not address a common fund fee petition,

    it supports a one-third (33.33%) recovery in a case like this one where Class Counsel’s fee

    entitlement is entirely contingent upon success.

           60. Even evaluating the attorneys’ fees requested by Class Counsel under the

                                                 -16-
    “lodestar method,” the request for $87,637.99 is also within the range of reasonableness

    under the Goldberger factors. See Goldberger v. Integrated Res. Inc., 209 F.3d 43, 50 (2d

    Cir. 2000).

           61. The attorney and paralegal hourly billing rates asserted in this case, ranging from

    $125 per hour for paralegals to $450 per hour for senior partners, are somewhat higher than

    what is normally accepted withing this district. “Recent cases in the Northern District have
D




    upheld hourly rates between $250 and $350 for partners; between $165 and $200 for

    associates; and between $80 and $90 for paralegals.” Deferio v. City of Syracuse, 2018 WL

    3069200, at *3 (N.D.N.Y. June 21, 2018) (collecting cases). At those rates, the hourly total,

    not including expenses and the time spent in traveling to Syracuse for the fairness hearing,

    would be approximately $60,000, rather than counsels’ asserted $70,000.
J




           62. At those rates, the requested attorneys’ fee award would represent a multiplier of

    approximately 1.4; although higher than the asserted 1.25 multiplier that would apply to

    counsels’ stated lodestar, a 1.4 multiplier is reasonable in light of the Goldberger factors

    (discussed at length in Plaintiffs’ Memo. of Law in Support of their Motion for Final

    Approval), and is in line with other cases in the Second Circuit. See, e.g., Sakiko Fujiwara
S




    v. Sushi Yasuda Ltd., 58 F. Supp. 3d 424, 438 (S.D.N.Y. 2014).

           63. The attorneys’ fees awarded and expenses reimbursed shall be paid from the

    settlement amount.

           64. The Court also awards Class Counsel reimbursement of their reasonable litigation

    expenses in the amount of $2,086.04, which is to be paid from the Settlement Amount.

                                                -17-
           65. The Court finds reasonable a service award to the Named Plaintiff in the amount

    of $5,000. This amount shall be paid from the settlement. Such service awards are common

    in class action cases and are important to compensate plaintiffs for the time and effort

    expended in assisting the prosecution of the litigation, the risks incurred by becoming and

    continuing as a litigant, and any other burdens sustained by plaintiffs.

                               XI. CONCLUSION AND DISMISSAL
D




           66. The Court approves the terms and conditions of the Settlement Agreement.

           67. The parties shall proceed with the administration of the settlement in accordance

    with the terms of the Settlement Agreement.

           68. The entire case is dismissed on the merits and with prejudice, with no party being

    considered or deemed to be a prevailing party, and each side to bear its own attorneys’ fees
J




    and costs except as set forth in the Settlement Agreement. This Final Order and Judgment

    shall bind, and have res judicata effect with respect to all Class Members.

           69. The Court approves and incorporates herein by reference the releases and waivers

    set forth in the Settlement Agreement which shall be binding upon the Class Members as set

    forth in such agreement.
S




           70. Neither this Order, the Settlement Agreement, nor any other documents or

    information relating to the settlement of this action shall constitute, be construed to be, or be

    admissible in any proceeding as evidence (a) that any group of similarly situated or other

    employees exists to maintain a collective action under the FLSA, or a class action under Rule

    23 of the Federal Rules of Civil Procedure or comparable state law or rules, (b) that any party

                                                  -18-
    has prevailed in this case, or (c) that the Defendants or others have engaged in any

    wrongdoing.

           71. All Class Members are enjoined pursuant to 28 U.S.C. § 1651(a) from initiating

    or proceeding with any and all suits, actions, causes of action, claims, or demands in federal

    or state court or administrative agency based on putative violations of the FLSA or any state

    law (including statutory, regulatory, and common law) pertaining to wage and hour claims
D




    that have been asserted or could have been asserted in this action or that have been released

    under the Settlement Agreement.

           72. Without affecting the finality of this Final Order, the Court will retain jurisdiction

    over the case following the entry of the dismissal with prejudice of this action to enforce the

    Settlement Agreement until 30 days after the end of the time for class members to cash their
J




    settlement check has expired, as defined in the Settlement Agreement. The parties shall

    abide by all terms of the Settlement Agreement and this Order.

    IT IS SO ORDERED.

    Dated: January 28, 2018
           Albany, New York
S




                                                  -19-
